833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Henry Benjamin TYLER, Defendant-Appellant.
No. 87-5068.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 23, 1987.Decided Oct. 29, 1987.

Andrew Joseph Burns on brief, for appellant.
Breckinridge L. Willcox, United States Attorney, Susan Moss Ringler, Assistant United States Attorney on brief, for appellee.
Before WIDENER, K.K. HALL, and sprouse, Circuit Judges.
PER CURIAM:


1
Henry Benjamin Tyler appeals his conviction for bank larceny.  His court-appointed attorney has filed a motion to withdraw as counsel and a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and Tyler has filed a response.


2
A notice of appeal from a criminal conviction must be filed within 10 days of the date judgment is entered.  Fed.R.App.P. 4(b).  The district court may extend this period for thirty days upon a showing of excusable neglect.  Id.  Tyler filed his notice of appeal nearly three months after the entry of judgment in this case.  In addition, he filed no documents during the period for appealing a criminal conviction or during the excusable neglect period which could be construed as a notice of appeal.  Thus, we lack jurisdiction to hear the appeal.


3
We deny the motion of Tyler's counsel to withdraw and remind counsel of his continuing obligation to Tyler.  In the case of an unsuccessful appellant represented by appointed counsel, the attorney's responsibilities are outlined in the plan adopted by the Fourth Circuit Judicial Counsel when implementing the Criminal Justice Act of 1964.  See 18 U.S.C. Sec. 3006A.  The responsibilities include informing his client in writing of his right to petition the Supreme Court for a writ of certiorari.  If his client so requests, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect his client's rights.


4
Accordingly, we dispense with oral argument because it would not significantly aid the decisional process, deny the request to be permitted to withdraw, and dismiss the appeal.


5
DISMISSED.